02/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0336



                            No. DA 21-0336

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

GINA DELIGHT KRUEGER,

           Defendant and Appellant.

                                ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 24, 2022, within which to prepare, file,

and serve her opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                          ORDER
                                                                   February  11 2022